



COURT OF APPEAL FOR ONTARIO

CITATION: El-Khodr v. Lackie, 2018 ONCA 250

DATE: 20180313

DOCKET: M48484 (C60918)

Doherty, MacFarland and Rouleau JJ.A.

BETWEEN

Kossay El-Khodr

Plaintiff (Respondent/ Moving Party)

and

Raymond C. Lackie, John MacPhail, ATS Andlauer
    Transportation Services GP Inc. and Trailcon Leasing Inc.

Defendants (Appellants/ Responding Parties)

Joseph Y. Obagi and Elizabeth A. Quigley, for the moving
    party

Barry A. Percival, Q.C. and James W. Gibson, for the responding
    parties

Heard in writing

COSTS DECISION

[1]

This motion for reconsideration was made in writing. The motion was
    unsuccessful and while the moving party concedes the responding parties are
    entitled to their costs he argues that because the motion was made in writing
    those costs should be modest in the range of $1000  $3500, all inclusive. By
    way of example he cites motions for leave to appeal
et al
.

[2]

We begin with the observation that there is no hard and fast rule about
    the quantum of a costs order that is appropriate for motions in writing as
    opposed to other motions. A costs award should reflect the nature of the
    motion, the amount of work required to be put into a response to the motion,
    and the success achieved. Each case must be considered on its own particular
    facts.

[3]

Here the motion required a review of the materials filed on the appeal
    as well as the arguments made at the hearing of this appeal as well as in the
    companion appeal of
Cobb v. Long Estate
,
2017 ONCA 717
, argued at the same time and where overlapping
    issues were considered.

[4]

In our view the 18.6 hours spent by counsel responding to this motion is
    reasonable in all the circumstances.

[5]

As we noted in our reasons dismissing the motion, the issues raised in
    the motion were properly the subject of a motion for leave to appeal to the
    Supreme Court  not a motion for reconsideration. While the motion was without
    merit, the responding party was nevertheless required to respond to it.

[6]

Costs to the responding party fixed in the sum of $8249.00 inclusive of
    disbursements and HST.

Doherty J.A.

J. MacFarland J.A.

Paul Rouleau J.A.


